Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication filed on 9/7/22.  Applicant’s arguments have been considered but are not persuasive.  Claims 1-21 are pending.  Claims 2-4, 10, 13 and 15-18 are withdrawn.  
This Action is FINAL, as necessitated by amendment.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 11, 12, 14 and 18-21, in the reply filed on 5/20/22 is acknowledged.  Applicant has further elected a species combination of aluminum oxide and calcium oxide for the additive encompassing claims 1, 5-9, 11, 12, 14 and 19-21.  Note claim 18 has been amended to delete “an oxide”.  
Claims 2-4, 10, 13 and 15-18 are withdrawn from consideration.
Claims Analysis
Claim 21 requires use within an alkaline battery.  The use limitations of claim 21 have not been given patentable weight.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, 11, 12, 14 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  At least claim 1 recites “the additive includes in a ratio of 0.01 or more parts by mass to 2.8 or less parts by mass inclusive per 100 parts by mass of the active material particles”.  “A ratio” is not supported by the specification as filed.  At least claim 20 recites “the thickness of the negative electrode for the alkaline battery is 1 nm to 6 nm”, which is not supported by the specification as filed.  See at least [0034].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-9, 11, 12, 14 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the compound is an oxide”, which lacks proper antecedent basis.  Claim 1 recites “a compound” at line 10 and further recites “a compound” at line 11.
Claim 1 recites “a ratio”, which is indefinite.  It is unclear what two claimed elements are being compared.  It is unclear what “the additive includes in a ratio” encompasses.
Claim 1 recites “made of at least one selected from the group consisting of a compound including an element in a second family of a periodic table among elements acting as basic oxides”, which is indefinite.  It is unclear if the claimed “compound” is required to include an oxide.  It is unclear what “among elements acting as basic oxides” encompasses.  
Claim 1 recites “a compound including an element in a thirteenth family of the periodic table among elements acting as amphoteric oxides”, which is indefinite.  It is unclear if the claimed “compound” is required to include an oxide.  It is unclear what “among elements acting as amphoteric oxides” encompasses.  Furthermore, “a compound” in line 7 lacks proper antecedent basis in the claim.  
Claim 1 recites “an electrode density in the active material layer”, which is indefinite.  The “electrode” includes more than “the active material layer”.  It is unclear what “an electrode density in the active material layer” encompasses.  
Claim 5 recites “the compound” multiple times.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the alkaline battery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	To the extent the claims are understood in view of the 35 USC 112, 2nd, rejections above, note the following prior art rejections.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-9, 11, 12, 14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., JP 2015-170390 A.
	Ogawa teaches a battery comprising a zinc negative electrode having improved safety and superiority.  A compound having an isoelectric point of more than 7 is added to the negative electrode composition to produce the negative electrode [0009]. The particles of the compound preferably have an average particle diameter of 1000 μm or less. The average particle size is more preferably 200 μm or less, still more preferably 100 μm or less, particularly preferably 75 μm or less, and most preferably 20 μm or less. On the other hand, the average particle size is preferably 5 nm or more. More preferably, it is 10 nm or more [0024].  The average particle diameter of the active material particles is preferably 1 nm to 500 μm. More preferably, it is 5 nm to 200 μm, more preferably 10 nm to 100 μm, and particularly preferably 10 nm to 60 μm [0035].  
The compound may be an inorganic compound or an organic compound. When the above compound is an inorganic compound, the above compound preferably contains a metal element. The metal element may be at least one metal element selected from Groups 1 to 15 of the periodic table, but at least one selected from the group consisting of Groups 1 to 13 of the periodic table. It is preferable that it is a metal element. More preferably, it is at least one element selected from the group consisting of Be, Mg, Y, Mn, Fe, Co, Ni, Cu, Cd, and Al, and still more preferably Be, Mg, Y, Mn , At least one element selected from the group consisting of Fe, Co, Ni, and Cd, particularly preferably at least one element selected from the group consisting of Mg, Y, and Ni [0015].  Examples of the metal oxide include aluminum oxide [0017].  As a mass ratio of the said compound, it is preferable that it is 0.05 mass% or more with respect to 100 mass% of battery electrode compositions. More preferably, it is 0.25% by mass or more, still more preferably 0.5% by mass or more, and particularly preferably 2% by mass or more. Moreover, it is preferable that it is 30 mass% or less. More preferably, it is 20% by mass or less, still more preferably 10% by mass or less, and particularly preferably 4% by mass or less [0028].  See also [0037], [0042] and [0053].  A current collector for the battery electrode is disclosed at [0056]-[0058].  
Ogawa does not explicitly teach an example wherein the compound is a combination of aluminum oxide and calcium oxide.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Ogawa teaches aluminum oxide is preferred and may be combined with an inorganic compound having an element of Group 2 of the periodic table.  See at least [0015]-[0017].  The thickness of the battery electrode is disclosed at [0057].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRACY M DOVE/Primary Examiner, Art Unit 1727